Title: To Thomas Jefferson from Charles Willson Peale, 12 December 1802
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum Decr. 12. 1802.
          
          Mr. Hunter is returned from Kentucky and tells me that the account of the upper part of the Skull of the Mammoth being found at Barry’s Salt lick in Kentucky, is altogather a fabrication, no such bone found there—A New Englander detailed to me the same account except the difference of 2 pounds of the weight, as was afterwards published in a Virginia paper.
          I am infinitely obliged to you for the Interest you take to procure for me the bones found near the sweet springs, which I flatter myself will throw more light on the structure of the Megalonyx—The Skeleton belonging to the King of Spain, is certainly far less complete than my Skeleton of the Mammoth—altho’ this is deficient in two very essential parts, the Skull & ends of the toes—I suspect my Skeleton is more complete than you have immagined by the accounts you have received—I will not cease my exertions to make it perfect, but I realy find amongst the numbers of Persons I have conversed with, very few that have any critical knowledge of the bones of such Animals, & I have only the chance of geting the few that is realy wanting, by collecting in a mass all I can procure of those dug up at different places—or by going myself again to New York and exploring one other spot from which two Ribs only have been taken.
          I was extremely fortunate in getting of one Animal so many bones—It is only in difficult deep morasses that any sound bones can be had, I have gained much experience, and paid for it, yet I do not regret the labour or expence for the knowledge acquired. It is a part of the foundation of an Institution which I flatter myself will in the issue be an honour to my Country.
          I have not yet heard the success of my Sons since they have opened their Exhibition—Rembrandt writes me that he is publishing a Pamphlet in which he describes the essential differences between the Mammoth & Elephant, if successful in this, then another Edition with several hansome plates.
          I am with much respect your Obliged friend
          
            C W Peale
          
        